Citation Nr: 1416887	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  10-05 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from October 1981 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which continued a 0 percent rating for bilateral hearing loss.  After additional evidence was obtained, the RO again continued the assigned 0 percent rating in a January 2009 rating decision.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in March 2014.  A copy of the hearing transcript has been associated with the Veteran's Virtual VA file.

The issue of entitlement to service connection for tinnitus has been raised by the record, specifically in a March 2014 statement, and the Board notes that a May 2012 VA examination report stated that the etiology of tinnitus was the most likely the same as hearing loss.  However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

During the March 2014 hearing, the Veteran and her representative referenced a VA QTC examination that the Veteran underwent in August 2013.  However, a copy of that examination report has not been associated with the Veteran's paper file, Virtual VA file, or Veterans Benefits Management System (VBMS) file.  In order to facilitate a proper review of the Veteran's claim, a copy of this report must be obtained.  If a copy cannot be obtained, or no such examination occurred, then the Veteran should be scheduled for a new VA examination to determine the current severity of her hearing loss.

In addition, the Veteran's hearing testimony suggested that her disability may present an exceptional or unusual case.  Therefore, on remand, the claim should be referred to the Director of Compensation and Pension for consideration of an extraschedular rating, which the Board may not consider in the first instance.

Accordingly, the case is REMANDED for the following action:

1.  Associate a copy of the August 2013 VA QTC audiological examination with the Veteran's claims file.

2.  If a copy of the August 2013 VA QTC examination is not available, schedule the Veteran for a new examination to determine the current severity of her hearing loss.  All indicated tests should be accomplished.  The examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing loss disability.  The examiner should also obtain the Veteran's auditory thresholds at frequencies of 1000, 2000, 3000, and 4000 Hertz, as well as speech recognition scores based on the Maryland CNC tests.

3.  Refer the claim to the Director of Compensation and Pension for extraschedular consideration pursuant to 38 C.F.R. § 3.321. 

4.  Following completion of the above, readjudicate the Veteran's claim.  If any of the benefits sought on appeal remain denied, the Veteran and her representative should be provided a supplemental statement of the case (SSOC).  A reasonable period of time should be allowed for response before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



